DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021 has been entered.
 DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on October 28, 2021. Claims 1-20 are pending in the application and are being examined herein.
Status of Objections and Rejections
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 23 of U.S. Patent No. 10,545,161, over claim 1, 7, 15 of U.S. Patent No. 10,272,434, over claim 1, 2, 10, 11, 24-27 of U.S. Patent No. 9,522,397 in view of Yoshioka is being held in abeyance.
All other rejections from the previous office action are maintained and modified as necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sample" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the reagents" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-20 are rejected for their dependency on claim 1.
Claim 6 recites the limitation "the sample" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the sample" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the reagents" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the reagents" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the sample" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is rejected for its dependency on claim 15. 
Claim 18 recites the limitation "the reagents" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the sample" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2012/0190589) and further in view of Yoshioka, et al., (Analytical Sciences, 26, 2010, 33-37) and in further view of Pugia et al. (US 2004/0241042).

Regarding claims 1-5, 7 and 8, Anderson teaches a sample analysis cartridge (para. [0010] assay cartridge, para. [0098], Fig. 1a-1c, cartridge 115 and sample chamber Fig. 28, para. [0191], Fig. 9 showing cartridge), comprising: 
an input tunnel extending from an aperture on a sample analysis cartridge surface of the sample analysis cartridge (top of sample introduction port 2820 is an aperture on the top surface of sample chamber of Fig. 28, see annotated figure below, sample chamber 2810 is an input tunnel extending from aperture, para. [0191]), the input tunnel configured to receive a sample collection device (Fig. 28 swab shown in sample chamber 2810);
a reservoir positioned at a distal end of the input tunnel  (para. [0191], bottom of chamber 2810 which is at distal end of 2810, Fig. 28, see annotated figure below), 
an analysis channel comprising an analysis zone (sample conduit 2845 and detection chamber 120, para. [0015], [0191] The extracted analyte may then be directed to a detection chamber for analysis from sample conduit 2845, Fig. 28, 1a-1c, Fig. 9 showing detection chambers 945 and 946 through sample conduit 901 having sample conduit branches 940 and 941, para. [0263], Examiner interprets detection chamber 945, 946 or 120 as analysis zone), the analysis channel positioned adjacent to the reservoir and extending from the reservoir (The extracted analyte may then be directed to a detection chamber for analysis from sample conduit 2845, Fig. 28, 1a-1c, Fig. 9 showing detection chambers 945 and 946 through sample conduit 901 having sample conduit branches 940 and 941, para. [0263]), the analysis channel configured to receive the fluid (detection chamber, 120, para. [0015], [0191] The extracted analyte may then be directed to a detection chamber for analysis from sample conduit 2845, Fig. 28, 1a-1c).
Anderson teaches the analysis channel facilitates capillary flow of the fluid away from the reservoir and into the analysis zone (para. [0015], [0191] The extracted analyte may then be directed to a detection chamber for analysis from sample conduit 2845, Fig. 28, 1a-1c, capillary breaks may be designed into fluid conduits by a transition in conduit width from a region of narrow width that promotes capillary flow to a region of wider width (para. [0233]); a cartridge includes a detection chamber with inlet and outlet conduits, where the chamber has a higher hydrodynamic resistance than the input and output conduits, e.g., because it has a higher cross-sectional aspect ratio and/or a smaller cross-sectional area (para. [0235]).
Anderson teaches that through the use of fluidic networks comprising capillary breaks, "Capillary break", as used herein, refers to a region in a fluid conduit that acts as a barrier to liquid moving through the conduit under capillary action or under the driving force of a low pressure gradient below a threshold pressure. In preferred examples of capillary breaks, application of a pressure above the threshold pressure acts to push the fluid past the barrier. Capillary breaks may be designed into fluid conduits by introducing, e.g., i) a transition, on a surface of a conduit, from a wettable surface to a less wettable surface (para. [0234]) and a high degree of control over the movement of liquids in the cartridges of the invention may be attained, without the introduction of active valve elements in the cartridge, through the use of fluidic networks comprising capillary breaks(para. [0233]). 
Anderson also teaches the use of hydrophilic surfaces (Capillary breaks may be designed into fluid conduits by introducing, e.g., i) a transition, on a surface of a conduit, from a wettable surface to a less wettable surface (e.g., as indicated by the contact angle for water; Examiner interprets the wettable surface as indicated by the contact angle for water to meet the instant term “a hydrophilic surface”, para. [0233]).

However, Pugia teaches microfluidic devices that as can be used for carrying out analysis of biological samples, such as blood, urine and the like (para. [0001]), like that of Anderson. Pugia teaches movement of liquids through the capillaries may be prevented by capillary stops, which as the name suggests, prevent liquids from flowing through the capillary (para. [0018]) similar to that of Anderson. Pugia teaches that a hydrophilic stop can also be used, even through the capillary is hydrophilic. Such a stop is wider than the capillary and thus the liquid's surface tension creates a lower force promoting flow of liquid. If the change in width between the capillary and the wider stop is sufficient, then the liquid will stop at the entrance to the capillary stop (para. [0019]). 
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the capillary breaks of Anderson with hydrophilic stops on hydrophilic capillaries as taught by Pugia because it was known at the time of the invention that hydrophilic stop with hydrophilic capillaries can also be used to control microfluidic flow and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B).  Examiner interprets the combined teachings of Anderson as modified by Pugia to meet the limitation the analysis channel comprising a continuous hydrophilic surface extending between the reservoir to the analysis zone since the Anderson as modified by Pugia would include a hydrophilic surface from the reservoir to the detection chamber. 

Additionally, Examiner interprets the use of capillary breaks to control flow to include a combination of natural capillary flow and an applied pressure. The flow of the sample from the reservoir to the detection chamber of Anderson is uninterrupted. As shown in Anderson, the capillary break is used to control fluid flow from the reservoir but there are no capillary breaks between the sample reservoir 920 and the detector chambers 945 and 946 (See Anderson at Fig. 9 and para. [0264]).  Examiner interprets the combined teachings of Anderson to meet the limitation wherein the hydrophilic surface facilitates continuous capillary flow of the fluid from the reservoir and into the analysis zone.
Anderson teaches an electrochemical sensor at least partially disposed within the analysis channel in a position to be exposed to the fluid having the sample and the reagents mixed therein from the reservoir (para. [0015], [0025], [0091]-[0092], the detection chamber comprising a plurality of electrodes, so as to permit the conduct of assays based on electrochemical measurements, para. [0098], Fig. 1a, electrodes 135,136,137),
 the electrochemical sensor comprising a working electrode (para. [0099], one preferred embodiment would use an electrode array that preferably has at least one dedicated counter electrode 135, one dual-role electrode 136 and one dedicated working electrode 137)
Anderson teaches materials used in electrodes may be treated with surfactants to reduce non-specific binding (para. [0121] but fails to teach having a surface chemically modified by a thiolated ethylene glycol (claim 1), wherein the thiolated ethylene glycol comprises ethylene glycol dithiol (claim 2), wherein the working electrode surface is backfilled with a backfiller (claim 3), wherein the backfiller comprises mercaptoundecanoic acid (claim 4), wherein the backfiller comprises mercaptohexanol (claim 5), wherein the working electrode surface of the working electrode is gold-plated or comprises gold (claim 7), wherein the surface of the working electrode comprises a hydrophilic head group (claim 8). However, Yoshioka teaches an electrochemical cell wherein the gold working electrode was modified with a triethylene glycol with short alkythiols (TEGCnSH) and backfilled with 12-Mercaptododecyl B-maltoside (MalC12SH), (p. 34, left column, Preparation of hybrid monolayers). 
It would have been obvious to one of ordinary skill in art at the time of filing to substitute the surface modification of Anderson with teach a gold working electrode having a surface chemically modified thiolated ethylene glycol and is backfilled by mercaptohexanol or mercaptoundecanoic acid, although not explicitly taught by Yashioka because such a backfill would serve the same purpose and provide the same (Yoshioka, p. 37, left column).


    PNG
    media_image1.png
    626
    651
    media_image1.png
    Greyscale


Regarding claim 6, The limitation “wherein the working electrode is configured to release electrons to replenish electrons stripped from a substrate by at least one oxidizing enzyme in a quantity that correlates to a quantity of a target analyte in the sample” is a functional limitations. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Anderson is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Anderson teaches enzyme surface modification of the electrode and therefore would have the ability to release electrons to replenish electrons stripped from a substrate by at least one oxidizing enzyme in a quantity that correlates to a quantity of a target analyte in the sample (para. 0122]).

Regarding claim 9, Modified Anderson teaches wherein the electrochemical sensor further comprises a reference electrode at least partially disposed within the analysis channel (para. [0099], at least one dedicated counter electrode 135, one dual-role electrode 136 and one dedicated working electrode 137, Fig. 1a). The term “reference" does not further define the actual structure of the electrode. Moreover, one of ordinary skill in the art would be well aware that in an electrochemical sensor (as 

Regarding claim 10, Modified Anderson teaches wherein the electrochemical sensor further comprises a counter electrode located at least partially disposed within the analysis channel (para. [0099], at least one dedicated counter electrode 135, one dual-role electrode 136 and one dedicated working electrode 137, Fig., 1a).

Regarding claim 11, Modified Anderson teaches further comprising one or more additional electrochemical sensors at least partially disposed within the analysis channel (Fig. 3f, para. [0127], the working electrodes (e.g., working electrode 315) and the single, common counter electrode 311).

Regarding claim 12, Modified Anderson teaches further comprising a circuit board comprising the electrochemical sensor (paras. [0100]-[0101], substrate layer 175 of component 178, is bottom wall of detection chamber).

Regarding claim 13, Modified Anderson teaches wherein the circuit board forms a wall of the analysis channel (paras. [0100]-[0101], substrate layer 175 of component 178, is bottom wall of detection chamber).

Regarding claim 14, Modified Anderson teaches wherein further comprising a piezoelectric transducer configured to emit energy into the reservoir to mix the fluid with (Fig. 7a, 7b, para. [0169]-[0170], piezoelectric dispenser).

Regarding claim 15, Modified Anderson teaches wherein further comprising a substrate reservoir configured to hold a substrate fluid comprising a substrate, 
wherein the analysis channel is further configured to receive the substrate fluid from the substrate reservoir such that the reagents from the reservoir localized over the working electrode react with the substrate at the working electrode to generate signals detectable by the working electrode indicative of at least one of a presence, absence, or quantity of a target analyte in the sample (para. [0198], the reagent chambers are chambers adapted to hold liquid reagents used during the course of assays carried out in a cartridge. The reagent chamber design considerations for preferred embodiments of a cartridge depend, in part, upon the particular assay(s) to be performed by the cartridge. Liquid reagents that may be held in a reagent chamber include enzyme Substrates. The reagent chamber is connected to a reagent conduit for transferring reagent from the chamber to other fluidic components in the cartridge.)

Regarding claim 16, Modified Anderson teaches further comprising a wash reservoir configured to hold a wash fluid, 
wherein the analysis channel is further configured to receive the wash fluid from the wash reservoir prior to receipt of the substrate fluid from the substrate reservoir (para. [0019], a detection chamber conduit connected to the detection chamber and connected to a wash buffer chamber).

Regarding claim 17, Modified Anderson teaches a kit (para. [0362], The present invention also includes kits. The kits may include disassembled components necessary to make an assay module of the invention) comprising the sample analysis cartridge of claim 1 (as rejected above) and a reader configured to be electrically coupled to the sample analysis cartridge (para. [0025], cartridge reader for mouting assay cartridge and including (iii) an electrode contact pin assembly). Examiner notes Andersons teachings of a system meets the instant recitation of a "kit" since the assembled system of Anderson is merely an assembled kit.

Regarding claim 19, Modified Anderson teaches wherein the reader comprises a processor configured to process signals detected at the working electrode indicative of at least one of a presence, absence, or quantity of a target analyte in the sample (para. [0102], The reader may have a microprocessor for controlling the mechanical and/or electronic subsystems, analyzing the acquired data and/or providing a graphical user interface (GUI)).

Regarding claim 20, Modified Anderson teaches further comprising the sample collection device (para. [0010], a sample collected with an applicator stick comprising a shaft and a sample collection head (e.g., a swab)).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2012/0190589) and further in view of Yoshioka, et al., (Analytical Sciences, 26, 2010, 33-37) in further view of Pugia et al. (US 2004/0241042) as applied to claim 17 and in further view of Davis (US 2007/0031283).

Regarding claim 18, Modified Anderson fails to teach wherein the reader comprises a magnet configured to magnetically hold the reagents comprising magnetic particles over the working electrode. However, Davis teaches sample cartridge for detection like that of Anderson (para. [0005], [0006]). Davis teaches the incubation Zone may include an assay performance Substance, a plurality of magnetizable capture beads, and a plurality of magnetizable separation beads (para. [0011], [0136]) and wherein cartridge 202 can be operative to expose a sample to magnetizable capture beads that can be drawn to a measurement Zone by a magnet located in housing 102 (para. [0136]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the reader of Anderson to comprise a magnet because doing so would enough free bound separation (para. [0013]).

Response to Arguments
In the arguments presented on pages 7-8 of the amendment, the applicant argues that the cited references do not disclose “a continuous hydrophilic surface extending between the reservoir to the analysis zone that facilitates continuous capillary flow of the fluid from the reservoir and into the analysis zone. Applicant asserts that 
Examiner respectfully disagrees. Applicant’s instant specification discloses that each reservoir outlet has a valve disposed therein (such as, for example, valves 825, 827, 829), which fully seals the outlet and prevents liquid from flowing from the reservoirs into the analysis channel 832 prior to use (para. [0111]). At para. [0115], Applicant discloses liquid flows from each of the plurality of reservoirs 822 into the analysis channel 832 and continues to flow in a downstream direction within the analysis channel as a result of capillary action and at para. [0117], to facilitate capillary flow in the analysis channel, in various embodiments, the interior surfaces of the channel are made to be hydrophilic. Anderson teaches the same - valves at the sample reservoir outlet and then flow to the detection chamber. There would be crossmixing without valving the reservoirs.  Therefore, Examiner interprets the combined teachings of Anderson as modified by Pugia to meet the limitation the analysis channel comprising a continuous hydrophilic surface extending between the reservoir to the analysis zone since the Anderson as modified by Pugia would include a hydrophilic surface from the reservoir to the detection chamber. Examiner interprets the use of capillary breaks to control flow to include a combination of natural capillary flow and an applied pressure. The flow of the sample from the reservoir to the detection chamber of Anderson is uninterrupted. As shown in Anderson, the capillary break is used to control fluid flow from the reservoir but there are no capillary breaks between the sample reservoir 920 and the detector chambers 945 and 946 (See Anderson at Fig. 9 and para. [0264]).  Therefore, Examiner interprets the combined teachings of Anderson to meet the limitation wherein the hydrophilic surface facilitates continuous capillary flow of the fluid from the reservoir and into the analysis zone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699